 


110 HR 75 IH: Washington-Lincoln Recognition Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 75 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on Oversight and Government Reform 
 
A BILL 
To recognize the birthdays of Presidents George Washington and Abraham Lincoln. 
 
 
1.Short titleThis Act may be cited as the Washington-Lincoln Recognition Act of 2007. 
2.Designation of Washington’s birthdayThe legal public holiday known as Washington’s Birthday, as specified in section 6103 of title 5, United States Code, shall be referred to by that name and no other— 
(1)by all entities and officials of the United States Government; and 
(2)whenever it appears in any publication funded in whole or in part by Federal funds. 
3.Proclamation on Lincoln’s birthdayThe Congress requests that the President issue a proclamation each year recognizing the anniversary of the birth of President Abraham Lincoln and calling upon the people of the United States to observe such anniversary with appropriate ceremonies and activities. 
 
